         Case 1:17-cv-06493-RJS Document 53 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKILAH HUGHES,

                              Plaintiff
                                                                  17 CV 6493 (RJS)
               v.
                                                       JUDGMENT IN A CIVIL CASE
CARL BENJAMIN,
a/k/a Sargon of Akkad, et al.,

                              Defendants.



       Defendant having moved to dismiss all of Plaintiff’s claims with prejudice, and the

matter having come before the Honorable Richard J. Sullivan, United States Circuit Judge

(sitting by designation), and the Court, on February 3, 2020 having rendered its Opinion and

Order, (ECF Doc. 39), granting Defendant’s motion and dismissing all of Plaintiffs claims

with prejudice, and respectfully directing the Clerk of Court to close the case, (id. at 10); and


       Defendant having moved for an award of attorneys’ fees and costs, and the Court, on

August 5, 2020 having rendered its Opinion and Order, (ECF Doc. 52), granting Defendant’s

motion and awarding $38,785.35 in attorneys’ fees and $126.54 in costs, it is

       ORDERED, ADJUDGED AND DECREED that Judgment is in favor of Defendant

Carl Benjamin and against Plaintiff Akilah Hughes for $38,911.89, for which sum let

execution issue.

                                                    ___________________________________
                                                            CLERK OF COURT
                                            By:     ___________________________________
